Citation Nr: 9910824	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  92-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Eligibility for a Department of Veterans Affairs (VA) fee 
basis outpatient treatment card.

(The issues of entitlement to an increased disability 
evaluation for cluster headaches on an extraschedular basis 
and entitlement to a total rating for compensation purposes 
based on individual unemployability are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from November 1963 to 
November 1966.

This matter returns to the Board of Veterans' Appeal on 
remand from the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1st, 1999)(hereinafter, "Court").  This 
appeal originates from a decision dated in September 1994, by 
the Chief, Medical Administration Service, VA Medical Center, 
(MAS) Montgomery, Alabama, which denied the veteran a fee 
basis medical card.  In a March 1996 decision, the Board 
found that jurisdiction over this issue was not established 
and the claim was dismissed.  The appellant appealed to the 
Court.  In August 1998, the Court issued a decision which 
found that the Board does have jurisdiction to review the 
Secretary's determinations regarding eligibility for fee-
basis outpatient treatment pursuant to their holding in 
Meakin v. West, 11 Vet. App. 183, 185-197 (1998).  
Accordingly, the issue was remanded to the Board for 
readjudication.  [citation redacted].


FINDINGS OF FACT

1. The appellant served on active duty from November 1963 to 
November 1966.

2. He is service-connected for cluster headaches and has 
sought treatment for this disability at non-VA facilities.

3. The record does not establish that VA treatment facilities 
are geographically inaccessible or not capable of 
providing the care or services he requires.

CONCLUSION OF LAW

Eligibility for a VA fee-basis outpatient treatment card is 
not established.  38 U.S.C.A. §§ 1703(a)(1)(A), 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's general mandate with 
regard to the provision of medical care for qualifying 
veterans is located in Chapter 17 of Title 38, United States 
Code.  Subchapter II pertains to "Hospital, Nursing Home or 
Domiciliary Care and Medical Treatment."  Under that 
subchapter, VA shall furnish hospital care and medical 
services to any veteran for a service-connected disability.  
38 U.S.C.A. §1710(a)(1)(A).  When VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-VA facilities in order to 
furnish medical services to a veteran for the treatment of a 
service-connected disability.  38 U.S.C.A. § 1703(a)(1)(A).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(1998).

However, in Meakin v. West, 11 Vet. App. 183 (1998), the 
Court held that in determining whether a claimant would be 
entitled to fee basis outpatient medical care, it must be 
established not only that the applicant is a veteran and that 
he seeks treatment for a service-connected disability, but 
also that VA facilities are either (1) geographically 
inaccessible, or (2) not capable or providing the care or 
services that the veteran requires.  With regard to the 
latter, the Court held that the determination of whether a VA 
facility was capable of furnishing specific care or services 
does not involve a decision as to the "need for and 
appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  The 
Court held that an administrative determination must first be 
obtained under 38 U.S.C.A. § 1703 as to what specific types 
of care, services, or treatment are required before a 
decision can be made as to whether a VA facility can provide 
those services.  See Meakin, at 187.

The Court further held that under the plain meaning of 38 
U.S.C.A. § 1703(a), the issue of authorization for fee basis 
medical treatment; (i.e., whether a contract should be let), 
did not arise until it was shown that VA facilities were 
geographically inaccessible or incapable of providing the 
required medical care.  See Meakin, at 186.

In this case, the appellant has argued that his service-
connected cluster headaches limit his ability to drive from 
his home to the Birmingham VA Medical Center, reported to 
take approximately 1 hour and then have a 2 to 3 hour wait 
for treatment at the Medical Center.  He contends that he can 
obtain treatment for his headaches within 30 minutes from a 
private provider and as such, he should be entitled to a VA 
Fee-Basis card.

After careful review of the record, the Board concludes that 
entitlement to a VA Fee-Basis card has not been shown.  In 
reaching this decision, the Board notes that the decision by 
MAS as set forth in their November 1994, Statement of the 
Case identifies the specific types of care, services, or 
treatment that the veteran requires and that these treatment 
needs can be met at the Birmingham VA Medical Center's 
Neurology Clinic.  Accordingly, remand of this issue for an 
additional "Administrative Decision" is not deemed to be 
necessary.  See Meakin v. West, 11 Vet. App. at 187. 

The evidence of record reflects that the appellant lives 
approximately 35 miles from the Birmingham VA Medical Center 
(BVAMC).  There is no evidence of record to establish that 
the appellant has any special transportation needs which 
would impair his ability to go to the BVAMC for treatment.  
Furthermore, there is no evidence of record to establish that 
the BVAMC is incapable of meeting the appellant's treatment 
needs for his service-connected cluster headaches.  

While a statement from a private physician on an undated 
Standard Form 507 indicated that the appellant's cluster 
headaches limit his ability to drive approximately 1 hour 
into Birmingham traffic and then wait 2-3 hours for 
treatment, this statement alone is not deemed to be 
sufficient to rise to the level of being the functional 
equivalent of the VA facility being geographically 
inaccessible.  The Board notes that the appellant has been 
informed that emergency treatment for entitled conditions 
obtained without prior authorization may be approved if the 
emergency treatment is reported within the appropriate time 
period.  Otherwise, for all other non-emergent treatment, the 
record reflects that the appellant has access to a nearby VA 
facility and that that facility is capable of adequately 
treating his disability.

Accordingly, in view of the above and the lack of any 
additional evidence to the contrary, the Board concludes that 
eligibility for a VA Fee-Basis card has not been established.


ORDER

Eligibility for a VA Fee-Basis card is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

